DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments filed under the AFCP 2.0 program on May 04, 2022 have been entered. Claims 1, 2, 4-28, 30-34, and 74-89 are currently pending. 

Allowable Subject Matter
Claims 1, 2, 4-28, 30-34, and 74-89 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 77, 79, 80, 81, 82, and 83 have been amended to further clarify the first fore floating body and second aft floating body to feature top surfaces that extend downwardly in a direction away from the hinge joint and the sloped top surface having a constant gradient or a concave curvature. The current rejection uses the sloped top surface of the Gray reference however Applicant’s modifications are sufficient to overcome the rejection of record. further cited references in the instant application show various components of the claims however the resultant combination cannot be confirmed to maintain proper operation and therefore hindsight rationale would be required to reconstruct the claims. For at least this reason, independent claims 1, 77, 79, 80, 81, 82, and 83 with their respective dependent claims 2, 4-28, 30-34, 74-76, and 84-89 are found to be allowable over the prior art. It should be added that Applicant’s submitted documentation regarding the resonant frequency and the affect loading water to the float has on it with accompanying arguments are found to also be persuasive regarding the prior rejection of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746